** AREA PLANNING COMMISSION — JURISDICTION ** (1) 19 O.S. 866.36 [19-866.36] ALLOWS A COUNTY CONTAINING A LAKE CONSTRUCTED BY THE GRAND RIVER DAM AUTHORITY OR UNITED STATES ARMY CORPS OF ENGINEERS TO FORM A LAKE PLANNING AND ZONING COMMISSION.  19 O.S. 866.2 [19-866.2] LIMITS THE JURISDICTION OF SUCH A LAKE PLANNING AND ZONING COMMISSION TO ALL OR ANY PART OF SUCH COUNTY NOT EXCEEDING A THREE MILE PERIMETER FROM THE NORMAL LAKE ELEVATION SHORELINE OF ANY SUCH LAKE.  (2) 19 O.S. 866.3 [19-866.3] PROVIDES THAT THE JURISDICTION OF A METROPOLITAN AREA PLANNING COMMISSION IS EXCLUSIVE. THEREFORE, IF A LAKE AREA PLANNING AND ZONING COMMISSION IS CREATED WITH JURISDICTION OVER AN AREA WHICH IS UNDER THE JURISDICTION OF A METROPOLITAN PLANNING AREA COMMISSION, THE LAKE AREA PLANNING AND ZONING COMMISSION'S JURISDICTION DOES NOT SUPERSEDE THAT OF THE METROPOLITAN AREA PLANNING COMMISSION.  (3) 19 O.S. 866.2 [19-866.2] GRANTS ADDITIONAL POWERS TO CERTAIN COUNTIES WHICH ARE AUTHORIZED TO FORM METROPOLITAN AREA PLANNING COMMISSIONS.  (4) THE COUNTIES GRANTED ADDITIONAL POWERS BY 19 O.S. 866.2 [19-866.2] (1969) MAY ONLY AVAIL THEMSELVES OF THESE POWERS THROUGH A METROPOLITAN AREA PLANNING COMMISSION.  (PLANNING COMMISSION) CITE: 19 O.S. 866.33 [19-866.33], OPINION NO. 69-202, 19 O.S. 866.5 [19-866.5] (MAX A. MARTIN) ** SEE: OPINION NO. 74-225 (1974) ** ** SEE: OPINION NO. 70-239 (1970) **